      Case: 3:16-cv-50103 Document #: 206 Filed: 02/03/21 Page 1 of 2 PageID #:4053




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHEN DISTRICT OF ILLINOIS
                                  WESTERN DIVISION

 RICHARD J. JANKOWSKI,                              )
                                                    )
                        Plaintiff,                  )
                                                    )
 v.                                                 )   Case No. 16-cv-50103
                                                    )
 DEAN FOODS COMPANY, and DEAN                       )   Honorable Judge Iain D. Johnston
 DAIRY HOLDINGS, LLC,                               )
                                                    )   Magistrate Judge Lisa A. Jensen
                        Defendant,                  )
                                                    )
and                                                 )
                                                    )
 MARKEL INSURANCE COMPANY,                          )
                                                    )
                    Respondent.

                         ORDER FOR CONDITIONAL JUDGMENT

         This cause coming to be heard pursuant to Plaintiff’s Motion for Conditional Judgment,

the Court being advised in the premises;

         IT IS HEREBY ORDERED THAT:

         1. A Conditional Judgment is entered against the Respondent, MARKEL INSURANCE

COMPANY., in favor of the Plaintiff, RICHARD J. JANKOWSKI, in the sum of $5,066,280.00

plus costs.

         2. Summons After Conditional Judgment to issue.

                                                     Entered:

                                                     Dated: _____________________

                                                     _____________________________
                                                     Honorable Judge Iain D. Johnston
Prepared By: /s/ Timothy J. Coffey____________
Timothy J. Coffey, Esq.
THE COFFEY LAW OFFICE, P.C.
  Case: 3:16-cv-50103 Document #: 206 Filed: 02/03/21 Page 2 of 2 PageID #:4054




Attorneys for RICHARD J. JANKOWSKI
The Coffey Law Office, P.C.
330 S. Naperville Road, Suite 404
Wheaton, IL 60187
(630) 326-6600/(630) 326-6601(fax)
tcoffey@worker-law.com




                                        2
